Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 1 of 17            FILED
                                                                  2018 Dec-11 PM 02:55
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                EXHIBIT A
                                                          DOCUMENT 1
                                                                                                              ELECTRONICALLY FILED
                    Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 2 11/9/2018
                                                                              of 17 2:59 PM
                                                                                                                 39-CV-2018-900253.00
State of Alabama                                                                              Case Number: CIRCUIT COURT OF
                                             COVER SHEET                                                  JACKSON COUNTY, ALABAMA
Unified Judicial System
                                       CIRCUIT COURT - CIVIL CASE                             39-CV-2018-900253.00
                                                                                                    DONNA BARKSDALE, CLERK
                                         (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                              11/09/2018

                                                 GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA
                               TANYA ARNOLD v. RESTAURANT MANAGEMENT, INC. DBA ARBY'S

First Plaintiff:       Business          Individual             First Defendant:         Business                Individual
                       Government        Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                 OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                    MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                      Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                         CVRT - Civil Rights
     TOWA - Wantonness                                        COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                           CTMP - Contempt of Court
     TOMM - Malpractice-Medical                               CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                 TOCN - Conversion
     TOOM - Malpractice-Other                                 EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                        Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                            CVUD - Eviction Appeal/Unlawful Detainer
                                                              FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                        FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                 MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                     PFAB - Protection From Abuse
                                                              EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                              FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                              RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                              WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                              COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                              CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                      A       APPEAL FROM                               O       OTHER
                                                                 DISTRICT COURT

             R       REMANDED                            T       TRANSFERRED FROM
                                                                 OTHER CIRCUIT COURT

                                                                      Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                    YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                       MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        SCH150                                   11/9/2018 2:59:55 PM                           /s/ ANDREW ROBERT SCHWARTZ
                                             Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                             YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                       YES       NO
                                            DOCUMENT 2
                                                                                    ELECTRONICALLY FILED
         Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 3 11/9/2018
                                                                   of 17 2:59 PM
                                                                                     39-CV-2018-900253.00
                                                                                     CIRCUIT COURT OF
                                                                                 JACKSON COUNTY, ALABAMA
                                                                                  DONNA BARKSDALE, CLERK
             IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA

TANYA ARNOLD,                                  )       JURY TRIAL IS DEMANDED
                                               )
       Plaintiff,                              )
                                               )
v.                                             )       CASE NO.: __________________
                                               )
                                               )
RESAURANT MANAGEMENT, INC.                     )

[FICTITIOUS DEFENDANTS: No. 1, whether singular or plural, that entity or those entities who
or which had the duty to maintain the cleanliness and safe condition of the flooring at the store in
question in this lawsuit; No. 2, whether singular or plural, that entity or those entities who or which
had a duty to warn and failed to warn had a duty to issue and failed to issue or issued inadequate
warnings or instructions, regarding water, substance or some other liquid that was hazardous to
Tanya Arnold and other patrons in the store in question in this lawsuit; No. 3, whether singular or
plural, that entity or those entities who or which had a duty to inspect the floor in question and at
issue in this lawsuit for hazards, hidden defects or dangerous conditions on or about the flooring
materials or floor used for travel by the store patrons in the store in question and at issue in this
lawsuit; No. 4, whether singular or plural, that entity or those entities who or which placed,
allowed or caused the water or other liquid or substance to be present on the floor in question and
at issue in this lawsuit and was hazardous and caused injury and damages to the above-named
Tanya Arnold; No. 5, whether singular or plural, that entity or those entities which provided
general liability or premises liability or medical payment coverage to the store in question and at
issue in this lawsuit; No. 6, whether singular or plural that entity or those entities who or which
conducted safety inspections or analyses or provided consulting services pertaining to the flooring
materials present in the store in question and at issue in this lawsuit; No. 7, whether singular or
plural, that entity or those entities who or which had a duty to insure or ensure the safety and
security of Plaintiff, Tanya Arnold, while at the premises involved in the occurrence made the
basis of this suit; No. 8, whether singular or plural, that entity or those entities who or which were
involved to any degree in providing safety and security to Plaintiff in connection with the
occurrence made the basis of Plaintiff’s complaint; No. 9, whether singular or plural, that entity
or those entities who or which controlled and/or had a duty to control the premises involved in the
occurrence made the basis of this lawsuit at the time of or at any time before said occurrence which
caused injury and damage to Plaintiff and which is at issue and the basis of this lawsuit; No. 10,
whether singular or plural, that entity or those entities who or which controlled or had the right to
control the access or ingress and/or egress to the premises involved in the occurrence made the
basis of this lawsuit at the time of said occurrence; No. 11, whether singular or plural, that entity
or those entities other than those entities described above whose negligence, wantonness,
willfulness, or other wrongful conduct caused or contributed to cause the occurrence made the
basis of this lawsuit; No. 12, whether singular or plural, that entity or those entities which reinsured
or provided excess coverage; No. 13, whether singular or plural, that entity or those entities other
than those entities described above, which is the successor in interest of any of those entities
described above; No. 14, being that person, firm, partnership or corporation who contracted with
any named defendant to provide training or supervision of its employees in the proper maintenance
                                            DOCUMENT 2
         Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 4 of 17



of its premises as alleged herein; No. 15, being that person, firm, partnership or corporation who
owned or operated the premises causing the injuries to Plaintiff as alleged in the complaint; No.
16, being that person, firm, partnership or corporation who contracted to any named defendant to
provide training or supervision to its employees in the proper maintenance of its premises as
alleged herein; No. 17, being the person, firm, partnership or corporation who is a successor or
predecessor in interest to any named or fictitiously identified defendant; No. 18, being the person,
firm, partnership or corporation charged with the overall hiring, training and supervision of the
employees or contractors who or which were charged with the duty or contracted to assume said
duty of cleaning, inspecting, maintaining, and operating the section or department of the store in
question and at issue in this lawsuit and whose breach of duty caused or contributed to cause the
injuries and damages to Plaintiff, Tanya Arnold, as alleged in this lawsuit; Plaintiff avers that the
identities of the Fictitious Party Defendants are otherwise unknown to Plaintiff at this time, or if
their names are known to Plaintiff at this time, their identities as proper party Defendants are not
known to Plaintiff at this time, but their true names will be substituted when ascertained],
                                                )
         Defendants.                            )


                                           COMPLAINT


                                     PARTIES AND VENUE

        1.      Plaintiff, Tanya Arnold, is an individual resident citizen of the State of Alabama
and is over the age of nineteen (19) years of age.

       2.      Defendant, Resaurant Management, Inc. is a domestic corporation with its principal
place of business in Jackson County, Alabama. Upon information and belief, the Arby’s located
at 24751 John T. Reid Parkway, Scottsboro, AL is a wholly owned subsidiary of Resaurant
Management, Inc. At all times referred to herein, Resaurant Management, Inc. was doing business
as “Arby’s.”

        3.     Fictitious Defendants, described above as numbers one (1) through eighteen (18), are
those persons or entities whose names will be substituted upon learning their true identities.

        4.       Venue is proper in Jackson County pursuant to Ala. Code § 6-3-2 (a)(3) considering
that the Plaintiff is a resident of Jackson County, and the occurrence giving rise to this suit occurred
within the County.

                                   FACTUAL BACKGROUND

       5.      On or about the 19th day of June, 2017, Plaintiff was a patron at the Arby’s store
located at 24751 John T. Reid Parkway, Scottsboro, Alabama.

       6.      As Plaintiff was walking to the restroom, she slipped and fell due to a hazardous
material.


                                                 -2-
                                           DOCUMENT 2
           Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 5 of 17




      7.       The impact from the fall caused the Plaintiff to suffer the following injuries and
damages:

               (a)     She suffered injuries to various portions of her body, including but not
                       limited to: her legs, neck, and back;

               (b)     She suffered aggravations of pre-existing condition(s);

               (c)     She has experienced and continues to experience pain and suffering and is
                       reasonably certain to experience pain and suffering in the future;

               (d)     She has experienced and continues to experience mental anguish and is
                       reasonably certain to experience mental anguish in the future;

               (e)     She was permanently injured, disfigured and damaged;

               (f)     She was caused to incur personal injury medical expenses for treatment
                       from various doctors, physicians, and hospitals;

               (g)     She was caused to incur out-of-pocket medical expenses;

               (h)     She is reasonably certain to incur personal injury medical expenses in the
                       future;

                     COUNT ONE- NEGLIGENCE AND WANTONNESS

          8.   Plaintiff re-alleges all preceding paragraphs of the Complaint as if fully set forth
herein.

        9.      On or about the 19th day of June, 2017, Plaintiff was eating at Arby’s and therefore
qualifies as a business invitee.

       10.     Defendant Resaurant Management, Inc. doing business as “Arby’s” and one or
more of the fictitious party defendants listed and described hereinabove (hereinafter referred to as
“Defendants”), negligently, recklessly and/or wantonly cleaned during business hours, while
customers were present, causing the floor to become wet and slippery.

       11.     Defendants knew, or should have known, that injury was likely to occur as a result
of the wet floor. Additionally, Defendants allowed the floor to become, and remain, wet with a
conscious disregard for the safety of customers.

        12.    As a result of Defendants’ negligence, wantonness and/or recklessness, Plaintiff
slipped on the wet, slippery substance, fell to the ground and suffered injuries as described above,
herein.




                                               -3-
                                              DOCUMENT 2
           Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 6 of 17



         WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against
Defendant Resaurant Management, Inc. doing business as “Arby’s” and Fictitious Party
Defendants listed and described in the caption hereinabove, for general and compensatory damages
that the court may determine, together with interest from the date of the injury plus the costs of
this action. Further, Plaintiff requests that the jury selected to hear this case render a verdict for
Plaintiff and against each Defendant, and that it award punitive damages to Plaintiff in an amount
which will adequately reflect the enormity of the Defendants’ wrongful acts and/or omissions and
which will effectively prevent other similar wrongful acts/omissions.

                            COUNT TWO – PREMISES LIABILITY

          13.   Plaintiff re-alleges all preceding paragraphs of the Complaint as if fully set forth
herein.

        14.     On or about the 19th day of June, 2017, Plaintiff was eating at Arby’s and therefore
qualifies as a business invitee.

       15.     Defendants negligently, recklessly and/or wantonly caused or allowed a clear slippery
substance to be placed or to remain upon the floor in an area that was used by its patrons or invitees
to move around the store, causing Plaintiff to fall and suffer injury, as described above, herein.

        16.     At the aforesaid time and place, Defendants were the owners or lessees of the property
and as such had a duty and responsibility to provide Plaintiff a safe place to eat. If any defects in their
owned or leased premises existed, Defendants had the duty to warn its patrons and/or invitees of
hazards of which it/they knew, or should have known in the exercise of due care, were not easily
discoverable by the invitees. Defendants negligently, wantonly, recklessly and/or willfully breached
these duties by failing to warn Plaintiff of the hazard and/or defect which was known to them or which
they negligently failed to detect in their use, operation and maintenance of and upon the premises.
Said negligent, wanton, reckless and/or willful conduct was a proximate cause of Plaintiff’s injuries
and damages.

         17.    Defendants were owners or lessees of the property at issue and, as such, said
defendants had the right to and did control the conditions, methods and manner in which the premises
was inspected, maintained and configured and the flooring materials, cleaning materials, polishing
materials, methods and schedule for cleaning, inspecting and maintaining said floors and for
establishing patterns and routes for its patrons and/or invitees to ambulate and/or travel around and
about the store therein and about said store and premises at the time and place of the occurrence
made the basis of Plaintiff’s complaint and negligently and/or wantonly caused or allowed Plaintiff
to be injured as a result of the breach of the duties that Defendants owed to Plaintiff in causing or
allowing the floors upon which Plaintiff fell to be unreasonably slick and/or hazardous due to the
clear liquid substance being present upon the flooring and causing a hazard, either in and of itself
or in conjunction with the cleaning, polishing or other substances used upon the floor or through
the schedule of said cleaning or lack of said scheduled cleaning. Defendants negligently,
wantonly, recklessly and/or willfully failed to properly control the conditions, methods and manner
in which the floor was maintained and presented to the patrons or invitees for their use in
ambulating and/or traveling about the store as they ate and said negligent, wanton, reckless and/or



                                                   -4-
                                           DOCUMENT 2
           Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 7 of 17



willful conduct was a proximate cause of Plaintiff’s injuries and damages.

        18.     Defendants negligently, wantonly, recklessly and/or willfully caused or allowed the
slippery clear liquid to remain in a main travel area in close proximity to the meat department and
failed to remedy the hazardous situation and/or address the unreasonably dangerous area, and
Defendants had actual knowledge of the hazardous condition or said hazardous condition had
existed for such an unreasonable length of time so as to create a presumption of knowledge of such
hazardous area on the part of said Defendants.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against
Defendant Resaurant Management, Inc. doing business as “Arby’s” and Fictitious Party
Defendants listed and described in the caption hereinabove, for general and compensatory damages
that the court may determine, together with interest from the date of the injury plus the costs of
this action. Further, Plaintiff requests that the jury selected to hear this case render a verdict for
Plaintiff and against each Defendant, and that it award punitive damages to Plaintiff in an amount
which will adequately reflect the enormity of the Defendants’ wrongful acts and/or omissions and
which will effectively prevent other similar wrongful acts/omissions.

                COUNT THREE – NEGLIGENT, RECKLESS, AND WANTON
                          SUPERVISION AND TRAINING

          19.   Plaintiff re-alleges all preceding paragraphs of the Complaint as if fully set forth
herein.

        20.     Defendants were under an obligation and duty to train their employees to make sure
that there are not hazards present so as not to cause any unreasonable dangers for customers of the
store.

        21.     Defendants were under an obligation and duty to train and supervise store
employees to properly inspect the commercial areas or areas accessible to their patrons or invitees
so that there are no dangerous conditions not readily discoverable to their patrons or invitees.

        22.     Defendants negligently, wantonly, and recklessly failed to properly train employees
to inspect and to keep the store area free and clear of dangerous conditions. Defendants’ failure
to properly train its employees directly resulted in Plaintiff’s injuries as described herein.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against
Defendant Resaurant Management, Inc. doing business as “Arby’s” and Fictitious Party
Defendants listed and described in the caption hereinabove, for general and compensatory damages
that the court may determine, together with interest from the date of the injury plus the costs of
this action. Further, Plaintiff requests that the jury selected to hear this case render a verdict for
Plaintiff and against each Defendant, and that it award punitive damages to Plaintiff in an amount
which will adequately reflect the enormity of the Defendants’ wrongful acts and/or omissions and
which will effectively prevent other similar wrongful acts/omissions.

                        COUNT FOUR – FICTITIOUS DEFENDANTS



                                                -5-
                                             DOCUMENT 2
           Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 8 of 17




          23.   Plaintiff re-alleges all preceding paragraphs of the Complaint as if fully set forth
herein.

       24.      Fictitious Party Defendants identified and described hereinabove, whether singular
or plural, are those other persons, firms, corporations, partnerships or entities whose wrongful
conduct caused or contributed to cause the injuries or damages to Plaintiff.

       25.     As a proximate result of said negligence, intentional conduct, willfulness and/or
wantonness of said Defendants, Plaintiff was caused to be injured and damaged as described
above, herein.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment against
Fictitious Party Defendants listed and described in the caption hereinabove, for general and
compensatory damages that the court may determine, together with interest from the date of the
injury plus the costs of this action. Further, Plaintiff requests that the jury selected to hear this case
render a verdict for Plaintiff and against each Defendant, and that it award punitive damages to
Plaintiff in an amount which will adequately reflect the enormity of the Defendants’ wrongful acts
and/or omissions and which will effectively prevent other similar wrongful acts/omissions.

                                                Respectfully Submitted,

                                                /s/ Andrew R. Schwartz
                                                ___________________________________
                                                Andrew R. Schwartz     (SCH150)
                                                Attorney for Plaintiff

OF COUNSEL:

SHUNNARAH INJURY LAWYERS, P.C.
3626 Clairmont Avenue
Birmingham, Alabama 35222
Phone:       (205) 983-8526
Legal Asst.: (205) 983-8336
Facsimile:   (205) 983-8626
Email:       aschwartzt@asilpc.com


Plaintiff’s Address:

Tanya Arnold
c/o Andrew R. Schwartz
Shunnarah Injury Lawyers, P.C.
3626 Clairmont Avenue
Birmingham, AL 35222




                                                  -6-
                                        DOCUMENT 2
        Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 9 of 17



             IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA

TANYA ARNOLD                              )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )         CASE NO.: __________________
                                          )
                                          )
RESAURANT MANAGEMENT, INC.                )
d/b/a “ARBY’S”, et al., )
                                          )
       Defendants.                        )

                              PLAINTIFF’S JURY DEMAND

       COMES NOW the Plaintiff, Tanya Arnold, and hereby requests a trial by struck jury.

                                          Respectfully Submitted,

                                          /s/ Andrew R. Schwartz
                                          ___________________________________
                                          Andrew R. Schwartz     (SCH150)
                                          Attorney for Plaintiff

OF COUNSEL:

SHUNNARAH INJURY LAWYERS, P.C.
3626 Clairmont Avenue
Birmingham, Alabama 35222
Phone:       (205) 983-8526
Legal Asst.: (205) 983-8336
Facsimile:   (205) 983-8626
Email:       aschwartz@asilpc.com

Plaintiff’s Address:

Tanya Arnold
c/o Andrew R. Schwartz
Shunnarah Injury Lawyers, P.C.
3626 Clairmont Avenue
Birmingham, AL 35222




                                              -7-
                                        DOCUMENT 2
       Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 10 of 17



             REQUEST FOR SERVICE BY CERTIFIED MAIL BY CLERK

       Pursuant to ARCP 4.1 and 4.2, Plaintiff requests that the Clerk direct service of the

foregoing “Summons and Complaint” by certified mail, addressed as follows:

Resaurant Management, Inc. d/b/a “Arby’s”
24751 John T. Reid Parkway
Scottsboro, AL
35768


                                            /s/ Andrew R. Schwartz
                                            ___________________________________
                                            OF COUNSEL




                                             -8-
           Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 11 of 17


                                        AlaFile E-Notice




                                                                          39-CV-2018-900253.00


To: ANDREW ROBERT SCHWARTZ
    aschwartz@asilpc.com




                   NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA

                   TANYA ARNOLD V. RESTAURANT MANAGEMENT, INC. DBA ARBY'S
                                     39-CV-2018-900253.00

                       The following complaint was FILED on 11/9/2018 3:00:03 PM




    Notice Date:      11/9/2018 3:00:03 PM




                                                                        DONNA BARKSDALE
                                                                     CIRCUIT COURT CLERK
                                                                JACKSON COUNTY, ALABAMA
                                                         JACKSON CO COURTHOUSE, SUITE 307
                                                                   102 EAST LAUREL STREET
                                                                     SCOTTSBORO, AL, 35768

                                                                                  256-574-9320
                                                                   Donna.Barksdale@alacourt.gov
           Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 12 of 17


                                        AlaFile E-Notice




                                                                          39-CV-2018-900253.00


To: RESTAURANT MANAGEMENT, INC. DBA ARBY'S
    24751 JOHN T. REID PARKWA
    SCOTTSBORO, AL, 35768




                   NOTICE OF ELECTRONIC FILING
                      IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA

                   TANYA ARNOLD V. RESTAURANT MANAGEMENT, INC. DBA ARBY'S
                                     39-CV-2018-900253.00

                       The following complaint was FILED on 11/9/2018 3:00:03 PM




    Notice Date:      11/9/2018 3:00:03 PM




                                                                        DONNA BARKSDALE
                                                                     CIRCUIT COURT CLERK
                                                                JACKSON COUNTY, ALABAMA
                                                         JACKSON CO COURTHOUSE, SUITE 307
                                                                   102 EAST LAUREL STREET
                                                                     SCOTTSBORO, AL, 35768

                                                                                  256-574-9320
                                                                   Donna.Barksdale@alacourt.gov
                   Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 13 of 17
State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      39-CV-2018-900253.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                                IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA
                             TANYA ARNOLD V. RESTAURANT MANAGEMENT, INC. DBA ARBY'S
  NOTICE TO:        RESTAURANT MANAGEMENT, INC. DBA ARBY'S, 24751 JOHN T. REID PARKWA, SCOTTSBORO, AL 35768

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  ANDREW ROBERT SCHWARTZ                                                                         ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 3626 CLAIRMONT AVE S, BIRMINGHAM, AL 35222                                                                        .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of TANYA ARNOLD
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

          11/9/2018 3:00:03 PM                            /s/ DONNA BARKSDALE                By:
                      (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         /s/ ANDREW ROBERT SCHWARTZ
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                      (Name of Person Served)                                                   (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 5
Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 14 of 17
                          DOCUMENT 6
Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 15 of 17
                          DOCUMENT 6
Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 16 of 17
         Case 5:18-cv-02041-HNJ Document 1-1 Filed 12/11/18 Page 17 of 17


                                 AlaFile E-Notice




                                                                      39-CV-2018-900253.00
                                                                  Judge: JENIFER C. HOLT
To: SCHWARTZ ANDREW ROBERT
    aschwartz@asilpc.com




                      NOTICE OF SERVICE
                IN THE CIRCUIT COURT OF JACKSON COUNTY, ALABAMA

             TANYA ARNOLD V. RESTAURANT MANAGEMENT, INC. DBA ARBY'S
                               39-CV-2018-900253.00

                      The following matter was served on 11/15/2018

                   D001 RESTAURANT MANAGEMENT, INC. DBA ARBY'S
                                    Corresponding To
                                    CERTIFIED MAIL




                                                                 DONNA BARKSDALE
                                                              CIRCUIT COURT CLERK
                                                         JACKSON COUNTY, ALABAMA
                                                  JACKSON CO COURTHOUSE, SUITE 307
                                                            102 EAST LAUREL STREET
                                                              SCOTTSBORO, AL, 35768

                                                                            256-574-9320
                                                             Donna.Barksdale@alacourt.gov
